DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1-10 and 12-20 are pending.
Claim 11 is canceled.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 04/12/2022, with respect to Claim 1, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 01/13/2022) of claims 1-20 has been withdrawn.

Response to Amendment
The amendments to the (specifications, claims, drawings) filed on March 09, 2021 have been entered. Claims 1-10 and 12-20 are pending. With regard to the specification, the objections have been withdrawn. With regard to claims 7, 8, 11 and 15-20, the objections have been withdrawn. 

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed. Independent claims 1 and 10 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a cable assembly comprising: coaxially arranged inner and outer barrels, the outer barrel overlaps a portion of the inner barrel, the outer barrel has a window; a cable including at least one wire surrounded by an inner insulator covered in a metallic shield, wherein the metallic shield is arranged in between the inner and outer barrels; and wherein the inner barrel includes a retention feature arranged beneath the metallic shield and within the window, the retention feature protruding radially outward from the inner barrel to an outermost diameter, and the outer barrel includes a crimped portion arranged adjacent to the retention feature and having an innermost diameter that is less than the outermost diameter to capture the metallic shield therebetween and prevent the outer barrel from axial movement relative to the inner barrel, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 10, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method of assembling a cable comprising the steps of: a) inserting the cable into an outer barrel; b) inserting an end of an inner barrel underneath a metallic shield; c) positioning a retention feature on the inner barrel, wherein the retention feature protrudes radially outward from the inner barrel; and d) crimping the outer barrel adjacent to a window in the outer barrel to capture the metallic shield between the inner and outer barrels with the retention feature in the window and prevent relative axial movement of the inner and outer barrels, as recited in claim 10, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831